


Exhibit 10.5


AGREEMENT effective as of ________ between AVNET, INC., a New York corporation
with a principal place of business at 2211 South 47th Street, Phoenix, Arizona
85034 (“Avnet”) and ________, having an office at 2211 South 47th Street,
Phoenix, Arizona 85034 ("________").


W I T N E S S E T H


1. Employment, Salary, Benefits:


1.1 Employment. Avnet agrees to employ _________ and ________ agrees to accept
employment upon the terms and conditions hereinafter set forth.


1.2 Term. ________employment pursuant to this Agreement shall commence on
________ and subject to earlier termination as provided in Section 2 below,
shall continue for a period of one (1) year (until ________, the "Initial
Term"). Unless ________provides Avnet written notice at least thirty (30) days
prior to the expiration of the Initial Term advising Avnet that ________does not
intend to renew the Agreement as hereinafter described, then after ________
employment shall continue until terminated by either party provided, however,
that the party desiring to terminate the employment arrangement gives written
notice thereof to the other not less than one (1) year prior to the date of
actual termination of employment. By way of example, should ________desire not
to renew after the Initial Term, such notice would have to be given no later
than ________. Thereafter (if not so terminated by ________at the end of the
Initial Term), by way of example, if either Avnet or ________should desire to
terminate the employment on ________ such notice would have to be given not
later than ________.


1.3 Duties. ________is hereby engaged in an executive capacity and shall perform
such duties for Avnet, or Avnet's subsidiaries, divisions and operating units as
may be assigned to him from time to time by the ________. ________is currently
engaged as ________. If ________is elected an officer or a director of Avnet or
any subsidiary or division thereof, he shall serve as such without additional
compensation.


1.4 Compensation.


a.
For all services to be rendered by ________and for all covenants undertaken by
him pursuant to the Agreement, Avnet shall pay and ________shall accept such
compensation (including base salary and incentive compensation) as shall be
agreed upon from time to time between Avnet and ________.



b.
In the event ________employment hereunder is terminated by the one (1) year
notice provided for in Section 1.2 above and Avnet and ________fail to agree
upon compensation during all or any portion of the one (1) year notice period
prior to termination, then ________compensation (base salary and incentive
compensation) during such portion of the notice period shall be equal to the
cash compensation earned by ________during the four completed fiscal quarters
preceding the date on which notice is given; and upon such termination (after a
one-year notice) ________shall not be entitled to severance payments under any
Avnet severance plan. In the alternative event that at least 30 days prior to
the end of the Initial Term ________notifies Avnet that he intends not to renew
as described in 1.2 above, ________shall effective ________ (the end of the
Initial Term) revert to employee at will status (with employment terminable at
any time by either Avnet or ________) and the provision in 1.2 above requiring a
one-year notice shall not apply; and upon a subsequent termination of
employment, ________shall be entitled if otherwise eligible to payments under
any then-applicable Avnet severance plan.





--------------------------------------------------------------------------------




Notwithstanding anything to the contrary, in the event ________employment is
terminated pursuant to 2.1, 2.2 or 2.3 below, then the one-year notice provided
in 1.2 above shall not be applicable and ________shall not be entitled to any
severance pay benefit.


1.5 Other Compensation on Termination. Upon termination of this Agreement,
________shall be entitled to receive only such compensation as had accrued and
was unpaid to the effective date of termination. If the termination occurs other
than at the end of a fiscal year of Avnet, the compensation payable to
________(including base salary and incentive compensation) shall bear the same
ratio to a full fiscal year's remuneration as the number of days for which
________shall be entitled to remuneration bears to 365 days.


1.6 Additional Benefits. In addition to the compensation described in Subsection
1.4, ________shall be entitled to vacation, insurance, retirement and other
benefits (except for severance pay benefit which the one-year termination notice
described above is intended to replace) as are afforded to personnel of Avnet's
United States based operating units generally and which are in effect from time
to time. It is understood that Avnet does not by reason of this Agreement
obligate itself to provide any such benefits to such personnel.


2. Early Termination.


2.1 Death or Disability. ________employment hereunder shall terminate on the
date of ________death or upon ________suffering mental or physical injury,
illness or incapacity which renders him unable to perform his customary duties
hereunder on a full-time basis for a period of 365 substantially consecutive
days, on the 365th such day. The opinion of a medical doctor licensed to
practice in the State of Arizona (or such other state wherein ________then
resides) and having Board certification in his field of specialization or the
receipt of or entitlement of ________to disability benefits under any policy of
insurance provided or made available by Avnet or under Federal Social Security
laws, shall be conclusive evidence of such disability.


2.2 Cause. ________employment hereunder may also be terminated by Avnet at any
time prior to the expiration of the term hereof without notice for cause,
including, but not limited to, ________gross misconduct, breach of any material
term of this Agreement, willful breach, habitual neglect or wanton disregard of
his duties, or conviction of any criminal act.


3. Competitive Employment:


3.1 Full time. ________shall devote his full time, best efforts, attention and
energies to the business and affairs of Avnet and shall not, during the term of
his employment, be engaged in any other activity which, in the sole judgment of
Avnet, will interfere with the performance of his duties hereunder.


3.2 Non-Competition. While employed by Avnet or any subsidiary, division or
operating unit of Avnet, ________shall not, without the written consent of the
Chief Executive Officer of Avnet, directly or indirectly (whether through his
spouse, child or parent, other legal entity or otherwise): own, manage, operate,
join, control, participate in, invest in, or otherwise be connected with, in any
manner, whether as an officer, director, employee, partner, investor,
shareholder, consultant, lender or otherwise, any business entity which is
engaged in, or is in any way related to or competitive with the business of
Avnet, provided, however, notwithstanding the foregoing ________shall not be
prohibited from owning, directly or indirectly, up to 5% of the outstanding
equity interests of any company or entity the stock or other equity interests of
which is publicly traded on a national securities exchange or on the NASDAQ
over-the-counter market.


3.3 Non-Solicitation. ________further agrees that he will not, at any time while
employed by Avnet or any subsidiary, division or operating unit of Avnet and for
a period of one year after the termination of employment with Avnet, without the
written consent of an officer authorized to act in the matter by the Board of
Directors




--------------------------------------------------------------------------------




of Avnet, directly or indirectly, on ________behalf or on behalf of any person
or entity, induce or attempt to induce any employee of Avnet or any subsidiary
or affiliate of Avnet (collectively the "Avnet Group") or any individual who was
an employee of the Avnet Group during the one (1) year prior to the date of such
inducement, to leave the employ of the Avnet Group or to become employed by any
person other than members of the Avnet Group or offer or provide employment to
any such employee.


4. Definitions:


The words and phrases set forth below shall have the meanings as indicated:


4.1 Confidential Information. That confidential business information of Avnet,
whether or not discovered, developed, or known by ________as a consequence of
his employment with Avnet. Without limiting the generality of the foregoing,
Confidential Information shall include information concerning customer identity,
needs, buying practices and patterns, sales and management techniques, employee
effectiveness and compensation information, supply and inventory techniques,
manufacturing processes and techniques, product design and configuration, market
strategies, profit and loss information, sources of supply, product cost, gross
margins, credit and other sales terms and conditions. Confidential Information
shall also include, but not be limited to, information contained in Avnet's
manuals, memoranda, price lists, computer programs (such as inventory control,
billing, collection, etc.) and records, whether or not designated, legended or
otherwise identified by Avnet as Confidential Information.


4.2 Developments. Those inventions, discoveries, improvements, advances,
methods, practices and techniques, concepts and ideas, whether or not
patentabIe, relating to Avnet's present and prospective activities and products.


5. Developments, Confidential Information and Related Materials:


5.1 Assignment of Developments. Any and all Developments developed by
________(acting alone or in conjunction with others) during the period of
________employment hereunder shall be conclusively presumed to have been created
for or on behalf of Avnet (or Avnet's subsidiary or affiliate for which
________is working) as part of ________obligations to Avnet hereunder. Such
Developments shall be the property of and belong to Avnet (or Avnet's subsidiary
or affiliate for which ________is working) without the payment of consideration
therefor in addition to ________compensation hereunder, and ________hereby
transfers, assigns and conveys all of ________right, title and interest in any
such Developments to Avnet (or Avnet's subsidiary or affiliate for which
________is working) and agrees to execute and deliver any documents that Avnet
deems necessary to effect such transfer on the demand of Avnet.


5.2 Restrictions on Use and Disclosure. ________agrees not to use or disclose at
any time after the date hereof, except with the prior written consent of an
officer authorized to act in the matter by the Board of Directors of Avnet, any
Confidential Information which is or was obtained or acquired by ________while
in the employ of Avnet or any subsidiary or affiliate of Avnet, provided,
however, that this provision shall not preclude ________from (i) the use or
disclosure of such information which presently is known generally to the public
or which subsequently comes into the public domain, other than by way of
disclosure in violation of this Agreement or in any other unauthorized fashion,
or (ii) disclosure of such information required by law or court order, provided
that prior to such disclosure required by law or court order ________will have
given Avnet three (3) business days' written notice (or, if disclosure is
required to be made in less than three (3) business days, then such notice shall
be given as promptly as practicable after determination that disclosure may be
required) of the nature of the law or order requiring disclosure and the
disclosure to be made in accordance therewith.






--------------------------------------------------------------------------------




5.3 Return of Documents. Upon termination of ________employment with Avnet,
________shall forthwith deliver to the Chief Executive Officer of Avnet all
documents, customer lists and related documents, price and procedure manuals and
guides, catalogs, records, notebooks and similar repositories of or containing
Confidential Information and/or Developments, including all copies then in his
possession or control whether prepared by him or others.


6. Miscellaneous:


6.1 Consent to Arbitration. Except for the equitable relief provisions set forth
in Section 6.2 below, Avnet and ________agree to arbitrate any controversy or
claim arising out of this Agreement or otherwise relating to ________employment
or the termination of employment or this Agreement, in accordance with the
provisions of the Mutual Agreement to Arbitrate Claims, a copy of which is
annexed hereto as Exhibit A.


6.2 Equitable Relief. ________acknowledges that any material breach of any of
the provisions of Sections 3 and/or 5 would entail irreparable injury to Avnet's
goodwill and jeopardize Avnet's competitive position in the marketplace or
Confidential Information, or both, and that in addition to Avnet's other
remedies, ________consents and Avnet shall be entitled, as a matter of right, to
an injunction issued by any court of competent jurisdiction restraining any
breach of ________and/or those with whom ________is acting in concert and to
other equitable relief to prevent any such actual, intended or likely breach.


6.3 Survival. The provisions of Sections 3.2, 3.3, 4, 5, and 6 shall survive the
termination of ________employment hereunder.


6.4 Interpretation. If any court of competent jurisdiction or duly constituted
arbitration panel shall refuse to enforce any or all of the provisions hereof
because they are more extensive (whether as to geographic scope, duration,
activity, subject or otherwise) than is reasonable, it is expressly understood
and agreed that such provisions shall not be void, but that for the purpose of
such proceedings and in such jurisdiction, the restrictions contained herein
shall be deemed reduced or limited to the extent necessary to permit enforcement
of such provisions.


6.5 Succession. This Agreement shall extend to and be binding upon ________, his
legal representatives, heirs and distributees and upon Avnet, its successors and
assigns.


6.6 Entire Agreement. This Agreement and the Exhibits hereto contain the entire
agreement of the parties with respect to their subject matter, and supersedes
any other prior agreement, whether written or oral. All other arrangements which
may have been applicable to your employment with the Company and any subsidiary,
affiliate, or predecessor are cancelled with effect from the date of this
Agreement. No waiver, modification or change of any provisions of this Agreement
shall be valid unless in writing and signed by the parties against whom such
claimed waiver, modification or change is sought to be enforced.


6.7 Waiver of Breach. The waiver of any breach of any term or condition of this
Agreement shall not be deemed to constitute a waiver of any other term or
condition of this Agreement.


6.8 Notices. All notices pursuant to this Agreement shall be in writing and
shall be given by registered or certified mail, or the equivalent, return
receipt requested, addressed to the parties hereto at the addresses set forth
above, or to such address as may hereafter be specified by notice in writing in
the same manner by any party or parties.


1.
Headings. Except for the headings in Section 4, the headings of the sections and
subsections are inserted for convenience only and shall not be deemed to
constitute a part hereof or to affect the meaning thereof.







--------------------------------------------------------------------------------




2.
Choice of Law. This Agreement shall be governed by the laws of Arizona, without
regard to the conflict of laws provisions thereof.



IN WITNESS WHEREOF, parties have executed this Agreement effective as of
the day and year first above written.


AVNET, INC.




By ______________________
            
           
______________________




--------------------------------------------------------------------------------




EXHIBIT A


MUTUAL AGREEMENT TO ARBITRATE CLAIMS


I recognize that differences may arise between Avnet, Inc. ("the Company") and
me during or following my employment with the Company, and that those
differences may or may not be related to my employment. I understand and agree
that by entering into this Agreement to Arbitrate Claims ("Agreement"). I
anticipate gaining the benefits of a speedy, impartial dispute-resolution
procedure.


Except as provided in this Agreement, the Federal Arbitration Act shall govern
the interpretation, enforcement and all proceedings pursuant to this Agreement.
To the extent that the Federal Arbitration Act is inapplicable, applicable state
law pertaining to agreements to arbitrate shall apply.


I understand that any reference in this Agreement to the Company will be a
reference also to all divisions, subsidiaries and affiliates of the Company.
Additionally, except as otherwise provided herein, any reference to the Company
shall also include all benefit plans; the benefit plans' sponsors, fiduciaries,
administrators, affiliates; and all successors and assigns of any of them.


CLAIMS COVERED BY THE AGREEMENT


The Company and I mutually consent to the resolution by arbitration of all
claims or controversies ("claims"), whether or not arising out of my employment
(or its termination), that the Company may have against me or that I may have
against the Company or against its officers, directors, employees or agents in
their capacity as such or otherwise. The claims covered by this Agreement
include, but are not limited to, claims for wages or other compensation due;
claims for breach of any contract or covenant (express or implied); tort claims;
claims for discrimination and harassment (including, but not limited to, race,
sex, sexual orientation, religion, national origin, age, marital status, medical
condition, handicap or disability); claims for benefits (except where an
employee benefit or pension plan specifies that its claims procedure shall
culminate in an arbitration procedure different from this one); and claims for
violation of any federal, state, or other governmental law, statute, regulation,
or ordinance, except claims excluded in the section entitled "Claims Not Covered
by the Agreement."


Except as otherwise provided in this Agreement, both the Company and I agree
that neither of us shall initiate nor prosecute any lawsuit or administrative
action (other than an administrative charge of discrimination) in any way
related to any claim covered by this Agreement.


CLAIMS NOT COVERED BY THE AGREEMENT


Claims I may have for workers' compensation or unemployment compensation
benefits are not covered by this Agreement.


Also not covered are claims by the Company for injunctive and/or other equitable
relief including, but not limited to, claims for injunctive and/or other
equitable relief for unfair competition and/or the use and/or unauthorized
disclosure of trade secrets or confidential information, as to which I
understand and agree that the Company may seek and obtain relief from a court of
competent jurisdiction.


REQUIRED NOTICE OF ALL CLAIMS AND STATUTE OF LIMITATIONS


The Company and I agree that the aggrieved party must give written notice of any
claim to the other party within one (1) year of the date the aggrieved party
first has knowledge of the event giving rise to the




--------------------------------------------------------------------------------




claim; otherwise the claim shall be void and deemed waived even if there is a
federal or state statute of limitations which would have given more time to
pursue the claim.


Written notice to the Company, or its officers, directors, employees or agents,
shall be sent to its President at the Company's then-current address. I will be
given written notice at the last address recorded in my personnel file.


The written notice shall identify and describe the nature of all claims asserted
and the facts upon which such claims are based. The notice shall be sent to the
other party by certified or registered mail, return receipt requested.


DISCOVERY


Each party shall have the right to take the deposition of one individual and any
expert witness designated by another party. Each party also shall have the right
to propound requests for production of documents to any party. Additional
discovery may be had only where the panel of arbitrators selected pursuant to
this Agreement so orders, upon a showing of substantial need.


At least thirty (30) days before the arbitration, the parties must exchange
lists of witnesses, including any expert, and copies of all exhibits intended to
be used at the arbitration.


SUBPOENAS


Each party shall have the right to subpoena witnesses and documents for the
arbitration.


ARBITRATION PROCEDURES


The Company and I agree that, except as provided in this Agreement, any
arbitration shall be in accordance with the then-current Model Employment
Arbitration Procedures of the American Arbitration Association ("AAA") before a
panel of three arbitrators who are licensed to practice law in the state where
the arbitration is to take place ("the Panel"). The arbitration shall take place
in or near the city in which I am or was last employed by the Company.


The Panel shall apply the substantive law (and the law of remedies, if
applicable) of the state in which the claim arose, or federal law, or both, as
applicable to the claim(s) asserted: The Federal Rules of Evidence shall apply.
The Panel, and not any federal, state, or local court or agency, shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this Agreement, including but not
limited to any claim that all or any part of this Agreement is void or voidable.
The Panel shall render an award and opinion in the form typically rendered in
labor arbitrations. The arbitration shall be final and binding upon the parties.


The Panel shall have jurisdiction to hear and rule on pre-hearing disputes and
is authorized to hold pre-hearing conferences by telephone or in person, as the
Panel deems necessary. The Panel shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure.


Either party, at its expense, may arrange for and pay the cost of a court
reporter to provide a stenographic record of proceedings.






--------------------------------------------------------------------------------




ARBITRATION FEES AND COSTS


The Company and I shall equally share the fees and costs of the Panel. Each
party shall pay for its own costs and attorneys' fees, if any. However, if any
party prevails on a statutory claim that affords the prevailing party attorneys'
fees, or if there is a written agreement providing for fees, the Panel may award
reasonable fees to the prevailing party.


INTERSTATE COMMERCE


I understand and agree that the Company is engaged in transactions involving
interstate commerce and that my employment involves such commerce.


REQUIREMENTS FOR MODIFICATION OR REVOCATION


This Agreement to arbitrate shall survive the termination of my employment. It
can only be revoked or modified by a writing signed by me and an officer of the
Company, that specifically states an intent to revoke or modify this Agreement.


SOLE AND ENTIRE AGREEMENT


This is the complete agreement of the parties on the subject of arbitration of
disputes, except for any arbitration agreement in connection with any pension or
benefit plan. This Agreement supersedes any prior or contemporaneous oral or
written understanding on the subject. No party is relying on any
representations, oral or written, on the subject of the effect, enforceability
or meaning of this Agreement, except as specifically set forth in this
Agreement.


CONSTRUCTION


If any provision of this Agreement is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of the Agreement.


CONSIDERATION


The promises by the Company and by me to arbitrate differences, rather than
litigate them before courts or other bodies, provide consideration for each
other.


NOT AN EMPLOYMENT AGREEMENT


This Agreement is not, and shall not be construed to create, any contract of
employment, express or implied. Nor does this Agreement in any way alter the
"at-will" status of my employment.


VOLUNTARY AGREEMENT


I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I UNDERSTAND ITS
TERMS, THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJENS COVERED IN THE AGREEMENT ARE CONTAINED IN IT, AND THAT I
HAVE ENTERED INTO THE AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES
OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS AGREEMENT
ITSELF.


I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP MY RIGHT TO A JURY
TRIAL.




--------------------------------------------------------------------------------




   
I FURTHER ACKNOWLEDGE THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
OPPORTUNITY TO THE EXTENT I WISH TO DO SO.


EMPLOYEE            AVNET, INC.


__________________        ___________________


    
Date:         Date:




 






